NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)



                                    Thursday, February 20, 2014

      Hon. Arnold Hayden
      Attorney at Law
      P.O. Box 4967
      Victoria, TX 77903-4967

      Hon. Michael Sheppard
      District Clerk
      307 N. Gonzales
      Cuero, TX 77954

      Re:       Cause No. 13-13-00420-CR
      Tr.Ct.No. 10-05-11,249C
      Style:    COURTNEY HINOJOSA v. THE STATE OF TEXAS


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney
           24th District Court
           Hon. Tabeth Gardner, District Clerk/De Witt